Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Proposed examiner’s Amendment for claim 1 (discussed with the attorney Jacques L. Etkowicz, Reg. No. 41738 on 10/06/2022):

1. (Currently Amended) A method for operating a battery sensor, wherein the battery sensor has at least one current measuring resistor, at least one voltage capture device and an evaluation circuit, the method comprising: 
capturing, by the at least one voltage capture device, a voltage drop across the at least one current measuring resistor caused by a load current flowing from a first pole of a battery to a second pole of the battery through electrical connections of the battery sensor that are in contact with the first pole of the battery and the second pole of the battery, the at least one current measuring resistor of the battery sensor configured to measure the load current flowing from the first pole of the battery to the second pole of the battery, 
determining, by the evaluation circuit, a correction value for the voltage drop, the correction value varying in accordance with a relationship to a temperature of the at least one current measuring resistor, 
wherein determining the correction value comprising:
applying a reference current of known magnitude to the at least one current measuring resistor using a reference current device;
determining a change in the voltage drop on account of the reference current applied in addition to the load current using the voltage capture device; and 
determining the correction value for the captured voltage drop (Paragraph [0054]); 
after determining the correction value, determining, by the evaluation circuit, without using a temperature sensor, a first temperature value of the at least one current measuring resistor on the basis of a relationship between a determined correction value and a temperature of the at least one current measuring resistor; 
wherein an electrical resistance of the at least one current measuring resistor is temperature-dependent;
determining the relationship between the temperature and the electrical resistance of the at least one current measuring resistor in advance;
storing the relationship in the evaluation circuit; and 
determining for the determined correction value, the temperature of the at least one measuring resistor from the previously determined relationship (Paragraph [0058]).


Response to Arguments
2.	Applicant’s arguments, see remarks page 5-7, filed 7/01/2022, with respect to the rejection(s) of Claims 1, 2, 4-7, and 9 under 35 U.S.C. §103 as being unpatentable over Schramme (U.S. 2017/0269184) in view of Taylor (U.S. 8,029,187) and Claims 3, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Schramme ‘184 A1 in view of Taylor ‘187 B2 and Graf (US 20050248351 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding amended independent claim 1 that “Claim 1 relates to a method for operating a battery sensor that is able to determine a correction factor to compensate for unwanted changes in the resistance of a current measuring resistor due to aging and temperature. Specifically, the battery sensor is able to compensate for unwanted changes in the resistance of a current measuring resistor more accurately (and without the need of an extra temperature sensor) because the electrical connections 14/16 of the battery sensor are in contact with poles 18/20 of the battery (e.g. there are no other electrical components between the battery sensor and the battery poles). ……..(“Therefore, there is no need for a separate temperature sensor. Since the temperature of the measuring resistor, which is in direct contact with the vehicle battery, is also determined, there is the slightest possible delay when determining the temperature and the influence of further external factors on the temperature capture is minimized. As a result of the method described above, the change in the electrical resistance of the measuring resistor or the state of the measuring resistor is directly used to determine the temperature or a temperature value... The battery sensor 10 has a first connection 14 and a second connection 16 for making contact with the poles 18, 20 of the battery 12 and is arranged in the load current path 22 of the vehicle, with the result that the load current 22 of the vehicle flows through the battery sensor 10.”) Emphasis added”.

Examiner Response:
Applicant’s arguments, see page 6 (stated above), filed 7/01/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. 
In response to Applicant's argument that “the battery sensor is able to compensate for unwanted changes in the resistance of a current measuring resistor more accurately (and without the need of an extra temperature sensor) because the electrical connections 14/16 of the battery sensor are in contact with poles 18/20 of the battery (e.g. there are no other electrical components between the battery sensor and the battery poles). ……..(“Therefore, there is no need for a separate temperature sensor”, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (the battery sensor is able to compensate for unwanted changes in the resistance of a current measuring resistor more accurately (and without the need of an extra temperature sensor) are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., (the battery sensor is able to compensate for unwanted changes in the resistance of a current measuring resistor more accurately (and without the need of an extra temperature sensor) are found as examples or embodiments in the specification, they were not claimed explicitly.) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In response to Applicant's argument that (i.e., (the battery sensor is able to compensate for unwanted changes in the resistance of a current measuring resistor more accurately (and without the need of an extra temperature sensor) are found as examples or embodiments in the specification, they were not claimed explicitly.), the fact that Applicant uses the battery sensor for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.
Therefore, applicant argument is not persuasive. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 6, regarding amended independent claim 1 that “In contrast, Schramme allegedly determines a correction value for the current measurement, but the method ends there. Schramme does not determine the temperature of the measuring resistor based on the correction value. In addition, although the Taylor reference determines temperature, this determination is using a temperature sensor denoted as a TMID device (see column 3). Thus, even if Schramme and Taylor are combined, the resultant system would still be deficient (i.e. the combined system would determine temperature using a temperature sensor). Thus, claim 1 is patentable over Schramme in view of Taylor”.

Examiner Response:
Applicant’s arguments, see page 6 (stated above), filed 7/01/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., the temperature of the measuring resistor is determined based on the correction value.) are rejected under Taylor. Schramme is never applied in the rejection to reject those limitations. Schramme teaches all the limitation of the independent claims and Taylor was applied to remedy the deficiency of Schramme as Schramme does not teach, " the correction value varying in accordance with a relationship to a temperature of the at least one measuring resistor and after determining the correction value, determining, by the evaluation circuit, a first temperature value of the at least one measuring resistor ". Therefore, applicant’s argument is not persuasive.
Again, applicant’s argument, “although the Taylor reference determines temperature, this determination is using a temperature sensor denoted as a TMID device (see column 3)” is not persuasive. Because TMID device is not a sensor. Taylor discloses, “The TMID device 204 includes a voltage supply 214 connected to the detection port 210 through a translation circuit 216. A voltage reference scaler 218 scales the supply voltage to a voltage that is less than the supply voltage to provide a reference voltage to a voltage sensor 220. A controller 222 is configured to control the translation circuit 216 and to receive a voltage measurement from the voltage sensor 220. In response to a control signal, the translation circuit 216 provides an identification voltage bias to the TSC 202 during a device identification state and a temperature voltage bias during a temperature measuring state. During the identification state, the translation circuit 216 shifts the voltage at the TSC to the normalization voltage range. Based on the voltage measurement and the status of the control signal, the controller 222 determines the temperature of the TSE 208 and an ID of the TSC 200 from a plurality of IDs; Column 3 Line 41-56” which is similar to the present invention. Therefore, Taylor determines the normalized voltage range which is similar to correction value and from the correction value, controller determines the temperature. Applicant’s argument that Taylor system uses temperature sensor to determine temperature is not persuasive as Taylor uses TMID device to determine temperature and TMID device is not a temperature sensor. Applicant’s argument is not persuasive. Therefore, the rejection of claim 1 is maintained below. See the rejection set forth below. 

Therefore, the rejection of Claims 1, 2, 4-7, and 9 under 35 U.S.C. §103 as being unpatentable over Schramme (U.S. 2017/0269184) in view of Taylor (U.S. 8,029,187) and Claims 3, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Schramme ‘184 A1 in view of Taylor ‘187 B2 and Graf (US 20050248351 A1) is maintained below. See the rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schramme et al. (Hereinafter “Schramme”) in the US patent Application Publication Number US 20170269184 A1 in view of Taylor et al. (Hereinafter “Taylor”) in the US Patent Number US 8029187 B2.

Regarding claim 1, Schramme teaches a method for operating a battery sensor [4] (a method for calibrating a current sensor that is set up to determine, in an onboard power supply system of a vehicle, an electric operating current flowing through a measuring resistor based on a comparison of a voltage drop across the measuring resistor brought about by the operating current and a rule dependent on the measuring resistor; Paragraph [0005] Line 1-7; Figure 2), wherein the battery sensor [4] has at least one measuring resistor [40], at least one voltage capture device [42] and an evaluation circuit [18], the method comprising: 
capturing, by the at least one voltage capture device, a voltage drop across the at least one current measuring resistor caused by a load [14] current flowing from a first pole [8] of a battery [6] to a second pole [10] of the battery [6] through electrical connections of the battery sensor [4] that are in contact with the first pole [8] of the battery [6] and the second pole [10] of the battery [6] (The onboard power supply system 2 comprises a vehicle battery 6 having a positive pole 8 and a negative pole 10, which is connected to a reference-ground potential 11, such as ground. The vehicle battery 6 delivers, via the positive pole 8, an electric operating current 12 that supplies electric power to and thus operates various electrical loads 14 in the onboard power supply system 2. The operating current 12 is then returned to the negative pole 10; Paragraph [0036] Line 1-8), the at least one current measuring resistor [40] of the battery sensor [4] configured to measure the load current [12] flowing from the first pole [8] of the battery to the second pole [10] of the battery [6] (During operation of the onboard power supply system 2 and hence the current sensor 4, a known reference current 40, also called calibration current, into the measuring resistor 20 from a reference current source 39, also called calibration current source, and to determine the actual physical properties of the measuring resistor 20 from the known reference current 40 and the voltage drop that can be tapped off from the output of the signal conditioning circuit 33; Paragraph [0044] Line 2-9);
determining by the evaluation circuit, a correction value [58] for the voltage drop (In the current sensor 4, the averaging between the measured values 49, 50 takes place in an averager 55 and the subtraction between the total measured value 54 and the mean value 51 to determine the reference voltage drop 44 takes place in a subtraction stage 56. Finally, in a division stage 57, the reference current 40 is compared with the reference voltage drop 44 by division, which results in a correction factor 58 as a basis for the correction, of the uncorrected operating current results; Paragraph [0053] Line 1-9). 
Schramme fails to teach that the correction value varying in accordance with a relationship to a temperature of the at least one measuring resistor and after determining the correction value, determining, by the evaluation circuit, without using a temperature sensor, a first temperature value of the at least one current measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one current measuring resistor.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), wherein 
the correction value (the voltage clamping network (VCN) functions as the correction value to correct the voltage as the claim does not recite any specific value as the correction factor) varying in accordance with a relationship to a temperature of the at least one measuring resistor (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18), and
after determining the correction value, determining, by the evaluation circuit [222] (controller 222 as the evaluation circuit), without using a temperature sensor (The TMID device 204 includes a voltage supply 214 connected to the detection port 210 through a translation circuit 216. A voltage reference scaler 218 scales the supply voltage to a voltage that is less than the supply voltage to provide a reference voltage to a voltage sensor 220. A controller 222 is configured to control the translation circuit 216 and to receive a voltage measurement from the voltage sensor 220. In response to a control signal, the translation circuit 216 provides an identification voltage bias to the TSC 202 during a device identification state and a temperature voltage bias during a temperature measuring state. During the identification state, the translation circuit 216 shifts the voltage at the TSC to the normalization voltage range. Based on the voltage measurement and the status of the control signal, the controller 222 determines the temperature of the TSE 208 and an ID of the TSC 200 from a plurality of IDs; Column 3 Line 41-56; which is similar to the present invention. Therefore, Taylor determines the normalized voltage range which is similar to correction value and from the correction value, controller determines the temperature. Taylor uses TMID device to determine temperature and TMID device is not a temperature sensor), a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor (A controller 222 is configured to control the translation circuit 216 and to receive a voltage measurement from the voltage sensor 220. In response to a control signal, the translation circuit 216 provides an identification voltage bias to the TSC 202 during a device identification state and a temperature voltage bias during a temperature measuring state. During the identification state, the translation circuit 216 shifts the voltage at the TSC to the normalization voltage range. Based on the voltage measurement and the status of the control signal, the controller 222 determines the temperature of the TSE 208 as the first temperature; Column 3 Line 45-55; voltage measurement is determined based on the correction value and based on the voltage measurement temperature is determined, therefore temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor). The purpose of doing so is to maximize the resolution of the voltage sensing device used for measuring the temperature and to reduce cost, to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schramme in view of Taylor, because Taylor teaches to determine a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor maximizes the resolution of the voltage sensing device used for measuring the temperature and to reduce cost (Column 2 Line 23-29) and achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).

Regarding claim 2, Schramme teaches a method, further comprising:
applying a reference current [40] of known magnitude to the current measuring resistor [20], capturing a voltage drop caused by the reference current [40] and/or a change in the voltage drop caused by the reference current [40] (During operation of the onboard power supply system 2 and hence the current sensor 4, a known reference current 40, also called calibration current, into the measuring resistor 20 from a reference current source 39, also called calibration current source, and to determine the actual physical properties of the measuring resistor 20 from the known reference current 40 and the voltage drop that can be tapped off from the output of the signal conditioning circuit 33; Paragraph [0044] Line 2-9).
Schramme fails to teach that determining the temperature value on the basis of the voltage drop caused by the reference current and/or the change in the voltage drop caused by the reference current.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), wherein 
determining the temperature value on the basis of the voltage drop (A controller 222 is configured to control the translation circuit 216 and to receive a voltage measurement from the voltage sensor 220. In response to a control signal, the translation circuit 216 provides an identification voltage bias to the TSC 202 during a device identification state and a temperature voltage bias during a temperature measuring state. During the identification state, the translation circuit 216 shifts the voltage at the TSC to the normalization voltage range. Based on the voltage measurement and the status of the control signal, the controller 222 determines the temperature of the TSE 208 as the first temperature; Column 3 Line 45-55). The purpose of doing so is to maximize the resolution of the voltage sensing device used for measuring the temperature and to reduce cost, to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme in view of Taylor, because Taylor teaches to determine the temperature value on the basis of the voltage drop maximizes the resolution of the voltage sensing device used for measuring the temperature and to reduce cost (Column 2 Line 23-29) and achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).

Regarding claim 4, Schramme fails to teach a method, further comprising: capturing a second temperature value, and determining a temperature correction value for the first temperature value on the basis of the second temperature value.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), further comprising: 
capturing a second temperature value, and determining a temperature correction value (the voltage clamping network (VCN) functions as the correction value to correct the voltage as the claim does not recite any specific value as the correction factor) for the first temperature value on the basis of the second temperature value (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18: The TSE captures the temperature continuously depending on the VCN as the correction value and it measures the correction factor based on the first and second temperature values). The purpose of doing so is to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme in view of Taylor, because Taylor teaches to determine a temperature correction value for the first temperature value on the basis of the second temperature value achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).


Regarding claim 5, Schramme fails to teach a method, wherein the second temperature value is captured using a temperature sensor.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), wherein 
the second temperature value is captured using a temperature sensor [TSE] (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18; the second temperature value is captured using a temperature sensor [TSE]). The purpose of doing so is to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme in view of Taylor, because Taylor teaches to capture the second temperature value using a temperature sensor achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).


Regarding claim 6, Schramme teaches a battery sensor [4] for capturing a voltage of a battery [6] (a method for calibrating a current sensor that is set up to determine, in an onboard power supply system of a vehicle, an electric operating current flowing through a measuring resistor based on a comparison of a voltage drop across the measuring resistor brought about by the operating current and a rule dependent on the measuring resistor; Paragraph [0005] Line 1-7; Figure 2),
having at least one current measuring resistor [20], having at least one voltage capture device for capturing a voltage drop [42] across the current measuring resistor [20] and for outputting at least one measured value dependent on the captured voltage drop [42] (During operation of the onboard power supply system 2 and hence the current sensor 4, a known reference current 40, also called calibration current, into the measuring resistor 20 from a reference current source 39, also called calibration current source, and to determine the actual physical properties of the measuring resistor 20 from the known reference current 40 and the voltage drop that can be tapped off from the output of the signal conditioning circuit 33; Paragraph [0044] Line 2-9), and having an evaluation circuit, wherein the evaluation circuit is designed to determine a correction value for the measured value and to determine a first temperature value of the current measuring resistor on the basis of the determined correction value, using a method as claimed in claim 1 (see rejection of claim 1 above).


Regarding claim 7, Schramme teaches a battery sensor, wherein 
the battery sensor [4] has at least one reference current device [39] for applying a reference current [40] of known magnitude to at least one current measuring resistor [20] (During operation of the onboard power supply system 2 and hence the current sensor 4, a known reference current 40, also called calibration current, into the measuring resistor 20 from a reference current source 39, also called calibration current source, and to determine the actual physical properties of the measuring resistor 20 from the known reference current 40 and the voltage drop that can be tapped off from the output of the signal conditioning circuit 33; Paragraph [0044] Line 2-9).


Regarding claim 9, Schramme fails to teach a battery sensor, wherein the battery sensor has a temperature sensor for determining a second temperature value, wherein the evaluation circuit is designed to determine a temperature correction value for the first temperature value on the basis of the second temperature value.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), wherein 
the battery sensor has a temperature sensor [TSE] for determining a second temperature value (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18); wherein 
the evaluation circuit is designed to determine a temperature correction value for the first temperature value on the basis of the second temperature value (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18: The TSE captures the temperature continuously depending on the VCN as the correction value and it measures the correction factor based on the first and second temperature values). The purpose of doing so is to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme in view of Taylor, because Taylor teaches to determine a temperature correction value for the first temperature value on the basis of the second temperature value achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).

Claims 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schramme ‘184 A1 in view of Taylor ‘187 B2, as applied to claim 1 above, and further in view of Graf in the US Patent Application Publication Number US 20050248351 A1.

Regarding claim 3, the combination of Schramme and Taylor fails to teach a method, wherein the battery sensor has at least one first current measuring resistor and one second current measuring resistor arranged in series with the latter, each with at least one voltage capture device for capturing a voltage drop across the respective current measuring resistor, comprising: applying a reference current of known magnitude to the first measuring resistor, capturing the voltage drops across the first measuring resistor and across the second measuring resistor using the voltage capture devices, and comparing the voltage drops across the first measuring resistor and across the second measuring resistor and determining the voltage drops on account of the load current and the reference current.
Graf teaches a device and a method for measuring voltage, more particularly to a self-calibrating voltage measuring device for a battery sensor in a motor vehicle, as well as to a method here for (Paragraph [0001] Line 1-4), wherein 
the battery sensor has at least one first current measuring resistor [R1] and one second current measuring resistor [R2] arranged in series with the latter (FIG. 1 thereof, there is shown a self-calibrating device 1 for determining a voltage Vo of a battery 2. By way of example, the battery may be located in a motor vehicle. The battery voltage Vo is measured by means of a voltage divider 3, which is formed by series-connected components (resistors) R.sub.1 and R.sub.2; Paragraph [0031] Line 4-6), 
each with at least one voltage capture device [4/5] (voltage meter 4/ 5 as the voltage capture device) for capturing a voltage drop across the respective current measuring resistor [R1, R2] (FIG. 1 shows a first voltage meter 4, which is able to measure a voltage that drops across the resistor R.sub.1 (R.sub.3) and a second voltage meter 5 which is able to measure a voltage that drops across the resistor R.sub.2 (R.sub.4); Paragraph [0033] Line 1-4),  
comprising: applying a reference current [current corresponds to voltage Vo] of known magnitude to the first measuring resistor [R1], capturing the voltage drops across the first measuring resistor [R1] (FIG. 1 shows a first voltage meter 4, which is able to measure a voltage that drops across the resistor R.sub.1 (R.sub.3); Paragraph [0033] Line 1-2), and across the second measuring resistor [R2] using the voltage capture devices [4] [5] (FIG. 1 shows a first voltage meter 4, which is able to measure a voltage that drops across the resistor R.sub.1 (R.sub.3) and a second voltage meter 5 which is able to measure a voltage that drops across the resistor R.sub.2 (R.sub.4); Paragraph [0033] Line 1-4), and 
comparing the voltage drops across the first current measuring resistor [R1] and across the second current measuring resistor [R2] and determining the voltage drops [V1, V2] on account of the load current and the reference current (The voltages V.sub.1, and V.sub.2 measured by the voltage meters 4 and 5 are in each case amplified for example by means of amplifiers 6a, 6b respectively, chopped by means of non-illustrated choppers, converted by A/D converters 7a, 7b respectively, de-chopped by means of a non-illustrated de-chopper and filtered by a non-illustrated filter before the measurement signals are forwarded to a microprocessor (CPU) 8 for further processing; Paragraph [0034] Line 1-8; The voltage drop from the both resistors are calculated and forwarded to microprocessor for comparing the voltages to determine the corresponding values). The purpose of doing so is to factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and to obtain a correct battery voltage value in a simple manner, to operate as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme and Taylor in view of Graf to introduce two resistors in series and corresponding voltage capturing device as suggested by Graf, because Graf teaches to include at least one first measuring resistor and one second measuring resistor in series with the latter can factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and obtains a correct battery voltage value in a simple manner, operates as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time (Paragraph [0018]).


Regarding claim 8, the combination of Schramme and Taylor fails to teach a battery sensor, wherein the battery sensor has at least one first current measuring resistor and one second current measuring resistor arranged in series with the latter, each with at least one voltage capture device for capturing a voltage drop across the respective current measuring resistor.
Graf teaches a device and a method for measuring voltage, more particularly to a self-calibrating voltage measuring device for a battery sensor in a motor vehicle, as well as to a method here for (Paragraph [0001] Line 1-4), wherein 
the battery sensor has at least one first current measuring resistor [R1] and one second current measuring resistor [R2] arranged in series with the latter (FIG. 1 thereof, there is shown a self-calibrating device 1 for determining a voltage Vo of a battery 2. By way of example, the battery may be located in a motor vehicle. The battery voltage Vo is measured by means of a voltage divider 3, which is formed by series-connected components (resistors) R.sub.1 and R.sub.2; Paragraph [0031] Line 4-6), 
each with at least one voltage capture device [4/5] (voltage meter 4/ 5 as the voltage capture device) for capturing a voltage drop across the respective current measuring resistor [R1, R2] (FIG. 1 shows a first voltage meter 4, which is able to measure a voltage that drops across the resistor R.sub.1 (R.sub.3) and a second voltage meter 5 which is able to measure a voltage that drops across the resistor R.sub.2 (R.sub.4); Paragraph [0033] Line 1-4). The purpose of doing so is to factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and to obtain a correct battery voltage value in a simple manner, to operate as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme and Taylor in view of Graf to introduce two resistors in series and corresponding voltage capturing device as suggested by Graf, because Graf teaches to include at least one first measuring resistor and one second measuring resistor in series with the latter can factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and obtains a correct battery voltage value in a simple manner, operates as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time (Paragraph [0018]).
Regarding claim 10, the combination of Schramme and Taylor fails to teach a battery sensor, wherein the battery sensor has at least one first current measuring resistor and one second current measuring resistor arranged in series with the latter, each with at least one voltage capture device for capturing a voltage drop across the respective current measuring resistor.
Graf teaches a device and a method for measuring voltage, more particularly to a self-calibrating voltage measuring device for a battery sensor in a motor vehicle, as well as to a method here for (Paragraph [0001] Line 1-4), wherein 
the battery sensor has at least one first current measuring resistor [R1] and one second current measuring resistor [R2] arranged in series with the latter (FIG. 1 thereof, there is shown a self-calibrating device 1 for determining a voltage Vo of a battery 2. By way of example, the battery may be located in a motor vehicle. The battery voltage Vo is measured by means of a voltage divider 3, which is formed by series-connected components (resistors) R.sub.1 and R.sub.2; Paragraph [0031] Line 4-6), 
each with at least one voltage capture device [4/5] (voltage meter 4/ 5 as the voltage capture device) for capturing a voltage drop across the respective current measuring resistor [R1, R2] ([0033] FIG. 1 shows a first voltage meter 4, which is able to measure a voltage that drops across the resistor R.sub.1 (R.sub.3) and a second voltage meter 5 which is able to measure a voltage that drops across the resistor R.sub.2 (R.sub.4); Paragraph [0033] Line 1-4). The purpose of doing so is to factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and to obtain a correct battery voltage value in a simple manner, to operate as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schramme and Taylor in view of Graf to introduce two resistors in series and corresponding voltage capturing device as suggested by Graf, because Graf teaches to include at least one first measuring resistor and one second measuring resistor in series with the latter can factor in, for example, aging phenomena of the resistors during the measurement of the battery voltage and obtains a correct battery voltage value in a simple manner, operates as a self-calibrating instrument, since the actual resistance ratio can be determined automatically at any given time (Paragraph [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866